ORDER
This case came before the court for oral argument November 1, 1994 pursuant to an order that had directed both parties to appear in order to show cause why the issues raised by this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the trial justice was correct in determining that the plaintiff was “at most an employee-at-will with no contractual or property interest in continuing in the [State Police] training program or being admitted to the Academy upon completion of training.” See Blanchette v. Stone, 591 A.2d 785 (R.I.1991). It is, therefore, unnecessary to address the issue of sovereign immunity.
Consequently, the plaintiffs appeal is denied and dismissed. The judgment of the Superior Court dismissing plaintiffs complaint is hereby affirmed.
MURRAY, J., did not participate.